DETAILED ACTION

Remarks
This Office action is responsive to Applicant’s remarks/arguments filed on August 20, 2021.

Terminal Disclaimer
The terminal disclaimer filed on August 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 9,496,581 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The rejection of claims 1-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,496,581 in view of Asao et al. (US 2007/0200101) has been withdrawn.

Allowable Subject Matter
Claims 1-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record
does not teach or suggest the instant invention regarding, inter alia, a button cell comprising a
housing with a flat bottom area and a flat top area, an electrode-separator assembly which is a
spiral winding having a first end face and a second end face, a first metallic foil output conductor at least partially lying flat between the first end face and a first of the flat bottom area or flat top .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722